Gershfeld v Mozer Architect Design, P.C. (2014 NY Slip Op 05771)
Gershfeld v Mozer Architect Design, P.C.
2014 NY Slip Op 05771
Decided on August 13, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 13, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
SHERI S. ROMAN, JJ.


2012-10143
 (Index No. 17156/06)

[*1]Arthur Gershfeld, respondent, 
vMozer Architect Design, P.C., et al., appellants.
Rothkrug, Rothkrug & Spector, LLP, Great Neck, N.Y. (Simon H. Rothkrug of counsel), for appellants.
Shaun M. Malone, P.C., Northport, N.Y., for respondent.
DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, Kings County (Kurtz, Ct. Atty. Ref.), dated August 28, 2012, which, upon a decision of the same court dated July 3, 2012, made after a nonjury trial, is in favor of the plaintiffs and against them in the principal sum of $24,000.
ORDERED that the judgment is affirmed, with costs.
In reviewing a determination made after a nonjury trial, this Court's power is as broad as the trial court's power, and this Court may render the judgment it finds warranted by the facts, taking into account in a close case that the trial judge had the advantage of seeing the witnesses (see Northern Westchester Professional Park Assoc. v Town of Bedford , 60 NY2d 492, 499). Here, the Supreme Court's determination that the defendants breached the subject contract was warranted by the facts. Thus, we decline to disturb that determination.
RIVERA, J.P., BALKIN, LEVENTHAL and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court